Citation Nr: 0009594	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from February 1973 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 1997, by the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant has raised the issues of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
asthma, tinnitus, vertigo, right ear hearing loss, a left eye 
disorder, sinusitis and a gastrointestinal disorder.  These 
claims were denied by the RO in November 1996.  The appellant 
was notified of that denial in November 1996 and he submitted 
a Notice of Disagreement on November 17th, 1997.  Although 
the Notice of Disagreement was received beyond the one year 
appeal period from the November 12th, 1996 rating decision, 
the RO accepted it as timely and initiated the appeal 
process.  The appellant was issued a Statement of the Case on 
February 20th, 1998 and documentation received by the RO on 
April 28th, 1998 was accepted in lieu of a VA Form 9, 
Substantive Appeal.  However, the documentation accepted as 
the Substantive Appeal was not timely filed with respect to 
the applicable appeal period, which in this case was 60 days 
from the issuance of the Statement of the Case since this 
date is later than the one year period from the November 
12th, 1996 rating decision.  Accordingly, the November 1996 
rating decision became final and the RO construed the 
appellant's April 28th, 1998 correspondence as a claim to 
reopen the final decision.  In August 1999, the RO determined 
that the appellant had not submitted any new and material 
evidence to reopen his claims for benefits pursuant to 38 
U.S.C.A. § 1151 for asthma, tinnitus, vertigo, right ear 
hearing loss, a left eye disorder, sinusitis and a 
gastrointestinal disorder.  The appellant was notified of 
that decision on August 18th, 1999.  The record reflects no 
additional action on these claims and therefore the only 
issue for which an appeal has been perfected is entitlement 
to service connection for a left eye disorder as listed on 
the title page of this decision.


FINDINGS OF FACT

1.  The appellant's visual acuity in the left eye is 20/200.

2.  The service medical records document left eye visual 
acuity of 20/100 on service entrance examination in February 
1973, treatment for conjunctivitis and visual acuity of 
20/200 in December 1973 and visual acuity of 20/200 in the 
left eye on service separation examination in September 1974.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left eye 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

After review of the evidence of record, the undersigned 
concludes that the appellant's claim to service connection 
for a left eye disorder based upon aggravation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
presence of impaired visual acuity in the left eye was noted 
on service entrance examination in February 1973.  However, 
during service the appellant was treated for conjunctivitis 
and at that time the visual acuity in his left eye had 
decreased from 20/100 to 20/200.  On service separation 
examination in September 1974, the appellant's visual acuity 
in the left eye was again measured at 20/200.  In view of 
these findings and the lack of any competent evidence 
suggesting that the decrease in visual acuity was due to the 
natural progress of the disorder, the Board finds this claim 
plausible.


ORDER

The claim of entitlement to service connection for a left eye 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
left eye disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Review of the record reveals that upon service entrance 
examination in February 1973, the appellant's visual acuity 
in the left eye was determined to be 20/100 for distance 
vision and J-10 for near vision.  Although the presence of 
defective vision was noted, the appellant was deemed to be 
qualified for service.  In December 1973, the appellant was 
seen for vision complaints and he indicated that he had lost 
his glasses.  On examination, his left eye vision without 
correction was determined to be 20/200.  It was further noted 
that the appellant had "palp. conjunctivitis" and the 
diagnosis was amblyopia, left eye, exanopsia.  There are no 
additional complaints, findings or manifestations of a left 
eye disorder during service and on service separation 
examination the appellant's vision in the left eye was again 
found to be 20/200.  

Post-service medical evidence includes a statement from a 
private physician dated in March 1996, which noted that the 
appellant had been examined in July 1995, and that his best 
vision in the left eye was 20/200.  It was further noted that 
the appellant had a history of amblyopia of the left eye.  In 
September 1998, the appellant underwent a VA eye examination 
and his best corrected visual acuity in the left eye was 
again noted to be 20/200.  However, neither of these reports 
address the etiology of the impaired visual acuity in the 
left eye or provide any comment regarding whether or not the 
preexisting disorder increased in severity during service.

The Board notes that pursuant to 38 C.F.R. § 3.306, a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

In view of the fact that the service medical records document 
a change in the appellant's left eye visual acuity and 
further note that he suffered from conjunctivitis during 
service and that the post-service medical evidence does not 
provide any comment on this change, additional medical 
development is deemed to be necessary in this case.


Accordingly, this claim is REMANDED for the following action:

1. The appellant should be scheduled for 
a VA eye examination in an effort to 
determine the etiology of his left eye 
disorder and to obtain an opinion 
addressing whether or not the increase 
in disability documented during 
service is due to the natural progress 
of the disease.  The examiner is 
requested to review the claims folder 
prior to the examination and to 
indicate that such review has been 
conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  All tests and 
studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report 
of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of 
relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2. The examiner is requested to provide 
an opinion on the etiology of the left 
eye disorder and to comment on whether 
or not the increase in disability 
documented during service is due to 
the natural progress of the disease, 
the result of the reported 
conjunctivitis or some other cause 
during service.

3. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim for service connection for a 
left eye disorder taking 38 C.F.R. 
§ 3.306 and any additional 
evidence/argument submitted in support 
of the claim into consideration.  

4. The RO must then review the claims 
folder and ensure that the development 
has been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be 
implemented.

In the event the determination remains adverse to the 
appellant, both he and his representative should be furnished 
a Supplemental Statement of the Case, containing any new 
evidence and citing applicable regulatory criteria, and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals




 



